Citation Nr: 0711934	
Decision Date: 04/24/07    Archive Date: 05/01/07

DOCKET NO.  06-36 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to a disability rating in excess of 60 
percent for residuals of a gunshot wound to the right 
forearm, involving Muscle Group VII, with Dupuytren's 
contracture of the right hand. 

2.  Entitlement to a disability rating in excess of 70 
percent for post-traumatic stress disorder (PTSD) with major 
depressive disorder. 

3.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).

4.  Whether there was clear and unmistakable error (CUE) in a 
rating decision of August 22, 2001, which denied entitlement 
to a TDIU.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from April 1944 to April 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which adjudicated the issues on 
appeal.


FINDINGS OF FACT

1.  A 60 percent disability rating has been assigned for the 
veteran's residuals of a gunshot wound to the right forearm, 
involving Muscle Group VII, with Dupuytren's contracture of 
the right hand, which his the maximum rating authorized under 
Diagnostic Codes 8516.

2.  The veteran failed to report to his scheduled VA 
examination on August 12, 2006, to evaluate the severity of 
his PTSD with major depressive disorder.

3.  The veteran's service-connected disabilities involving 
PTSD with major depressive disorder, rated as 70 percent 
disabling, and residuals of a gunshot wound to the right 
forearm, rated as 60 percent disabling, preclude all forms of 
substantially gainful employment consistent with his 
educational background and occupational experience.

4.  An unappealed August 2001 rating decision denied the 
veteran's claim of entitlement to a TDIU. 

5.  The record does not establish that any of the correct 
facts, as they were known at the time, were not before the RO 
in August 2001, or that the RO incorrectly applied statutory 
or regulatory provisions concerning a TDIU, such that the 
outcome of the claim would have been manifestly different but 
for the error.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 60 
percent for residuals of a gunshot wound to the right 
forearm, involving Muscle Group VII, with Dupuytren's 
contracture of the right hand have not been met.  38 U.S.C.A. 
§ 1155 (West Supp. 2005); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 
4.124a, Diagnostic Code 8516 (2006).

2.  Entitlement to a disability rating in excess of 70 
percent for PTSD with major depressive disorder must be 
denied as a matter of law.  38 C.F.R. § 3.655 (2006).

3.  The criteria for a total disability rating based on 
individual unemployability due to service-connected 
disabilities have been met.  38 U.S.C.A. § 1155 (West Supp. 
2005); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.19 (2006).

4.  The August 2001 rating decision which denied a TDIU does 
not contain clear and unmistakable error.  38 C.F.R. 
§ 3.105(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating for Residuals of a Gunshot 
Wound to the Right Forearm, with Dupuytren's 
Contracture of the Right Hand

The veteran's service medical records show that he sustained 
a through-and-through gunshot wound to his right forearm in 
May 1945, causing neurological impairment in his right hand.  
This injury eventually resulted in Dupuytren's contracture of 
the right hand.  

As a result, the RO eventually granted service connection and 
assigned a 60 percent rating for residuals of a gunshot wound 
to the right forearm, involving Muscle Group VII, with 
Dupuytren's contracture of the right hand.  In May 2004, the 
veteran filed a claim for increased compensation benefits.  

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran's gunshot wound injury to his right forearm was 
initially rated under Diagnostic Code (DC) 5307, which 
applies to residuals of injury to muscle group VII, namely 
the muscles arising from internal condyle of the humerus.  38 
C.F.R.   § 4.73, Diagnostic Code 5307.  However, since 40 
percent is the maximum rating available under this code 
provision, the RO eventually rated this disability under DC 
8516, for paralysis of the ulnar nerve.  38 C.F.R. § 4.124a, 
DC 8516.  

Under DC 8516, a maximum 60 percent rating is assigned for 
complete paralysis of the ulnar nerve of the major upper 
extremity.  38 C.F.R. § 4.124a, DC 8516.  Since this is the 
maximum rating available under DC 8516, a disability rating 
in excess of 60 percent is not warranted for the veteran's 
service-connected residuals of a gunshot wound to the right 
forearm, involving Muscle Group VII, with Dupuytren's 
contracture of the right hand. 

The Board also finds that a separate compensable disability 
rating is not warranted for the veteran's entrance or exit 
wound scars on his right forearm.  A 10 percent rating is 
warranted for the following types of scars: superficial scars 
that are painful on examination or are unstable; superficial 
scars that involve an area or areas of 144 square inches (929 
sq. cm.) or greater; and scars that are deep or that cause 
limited motion if the area or areas of involvement exceeds 6 
square inches (39 sq. cm.).  Otherwise, rate based upon the 
limitation of function of the affected part.  See 38 C.F.R. § 
4.118, DCs 7801-7805 (2006).

In this case, no distinct symptomatology from either scar has 
been identified.  The April 2006 VA examination report notes 
that two scars are present on the veteran's right forearm, 
one measuring 0.3 cm by 8.0 cm and one measuring 0.2 cm by 
1.4 cm, which is significantly less than 39 sq. cm.  Neither 
scar was painful.  There is also no evidence that either scar 
causes limitation of motion of the affected part.  
Accordingly, neither scar warrants a separate compensable 
rating under applicable rating criteria.

In short, there is no legal or factual basis to assign a 
schedular disability rating in excess of 60 percent for 
residuals of a gunshot wound to the right forearm, involving 
Muscle Group VII, with Dupuytren's contracture of the right 
hand.  The Board also finds that there is no basis to refer 
this case to the Under Secretary for Benefits or the 
Director, Compensation and Pension Service, for consideration 
of an extraschedular evaluation.  The case does not present 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1); see also Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996).  Accordingly, the appeal is denied.

II.  Increased Rating for PTSD

In a May 2001 rating decision, the RO granted service 
connection and assigned a 70 percent disability rating for 
PTSD with major depressive disorder.  In May 2004, the 
veteran filed a claim for increased compensation benefits.  

Thereafter, the veteran was notified that he was scheduled to 
appear at a VA psychiatric examination on August 12, 2006, to 
evaluate his service-connected PTSD with major depressive 
disorder.  However, the veteran failed to appear to his 
scheduled examination, with no explanation provided.  

The Board thus finds that the veteran's claim must be denied 
based solely on his failure to appear to his scheduled VA 
examination.  VA regulation clearly states that when a 
claimant, without good cause, fails to report for an 
examination scheduled in conjunction a claim for increase 
compensation benefits, the clam shall be denied.  See 38 
C.F.R. § 3.655(a).  Examples of good cause include, but are 
not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  Id.  

In Olson v. Principi, 3 Vet. App. 480, 483 (1992), the 
veteran failed to report for scheduled examinations.  In that 
case, the Court reiterated that the duty to assist is not 
always a one-way street, or a blind alley, and that the 
veteran must be prepared to cooperate with the VA's efforts 
to provide an adequate medical examination and submit all the 
medical evidence supporting his claim.  

Since the veteran failed to appear to his schedule VA 
examination and offered no explanation for his absence, the 
Board finds that it must deny the veteran's claim.  As the 
disposition of this claim is based on the law and not the 
facts of the case, the claim must be denied based on a lack 
of entitlement under the law.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  If the veteran attempts to raise a 
future claim, he must be prepared to meet the requirements of 
38 C.F.R. § 3.655 by cooperating with the VA's efforts to 
provide an adequate medical examination.

III.  Entitlement to a TDIU

The veteran filed a claim of entitlement to a TDIU in May 
2004.  The veteran may be awarded a TDIU upon a showing that 
he is unable to secure or follow a substantially gainful 
occupation due solely to impairment resulting from his 
service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 
C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to 
a veteran's level of education, special training, and 
previous work experience in arriving at a conclusion, but not 
to his age or the impairment caused by any nonservice-
connected disabilities.  See 38 C.F.R.          §§ 3.341, 
4.16, 4.19.

To qualify for a total rating for compensation purposes, the 
evidence must show (1) a single disability rated as 100 
percent disabling; or (2) that the veteran is unable to 
secure or follow a substantially gainful occupation as a 
result of his service-connected disabilities and there is one 
disability ratable at 60 percent or more, or, if more than 
one disability, at least one disability ratable at 40 percent 
or more and a combined disability rating of 70 percent.  Id.

Even if the ratings for a veteran's disabilities fail to meet 
the first two objective bases upon which a permanent and 
total disability rating for compensation purposes may be 
established, the veteran's disabilities may be considered 
under subjective criteria.  If the veteran is unemployable by 
reason of his disabilities, occupational background, and 
other related factors, an extraschedular total rating may 
also be assigned on the basis of a showing of 
unemployability, alone.  See 38 C.F.R.           § 4.16(b).

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court 
discussed the meaning of "substantially gainful 
employment."  In this context, it noted the following 
standard announced by the United States Federal Court of 
Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th 
Cir. 1975):

It is clear that the claimant need not be a total 
'basket case' before the courts find that there is 
an inability to engage in substantial gainful 
activity.  The question must be looked at in a 
practical manner, and mere theoretical ability to 
engage in substantial gainful employment is not a 
sufficient basis to deny benefits.  The test is 
whether a particular job is realistically within 
the physical and mental capabilities of the 
claimant.

However, in order to be granted a TDIU, the veteran's 
service-connected disabilities, alone, must be sufficiently 
severe to produce unemployability.   Hatlestad v. Brown, 5 
Vet. App. 524, 529 (1993).  In determining whether 
unemployability exists, consideration may be given to the 
veteran's level of education, special training, and previous 
work experience, but not to his age or to any impairment 
caused by nonservice-connected disabilities.  38 C.F.R. §§ 
3.341, 4.16, 4.19.

In this case, the veteran's service-connected disabilities 
include PTSD with major depressive disorder, rated as 70 
percent disabling; and residuals of a gunshot wound to the 
right forearm, involving Muscle Group VII, with Dupuytren's 
contracture of the right hand, rated as 60 percent disabling.  
Thus, his combined disability rating is 90 percent.  See 38 
C.F.R. § 4.25.

The record shows that the veteran has an eighth grade 
education and stopped working as a port captain in December 
1984 following a work-related injury to his back.  In 
addition to his back disorder, the veteran has other 
nonservice-connected disabilities, including coronary artery 
disease, atrial fibrillation, hypertension, and 
hyperlipidemia, which clearly impact his ability to secure 
and maintain gainful employment.  

However, apart from non-service-related factors, the medical 
evidence indicates that the veteran is unable to secure or 
maintain gainful employment due solely to his service-
connected disabilities.  An April 2006 VA examination report 
includes the following medical opinion: "The veteran's 
service connected disabilities make it virtually impossible 
for him to work because of their physical and mental impact 
on his level of functioning.  His nonservice connected 
illnesses such as CHF [congestive heart failure], atrial 
fibrillation, and diabetes also have significant impact on 
his ability to work."  

In light of this opinion, the veteran meets the requirements 
for a TDIU.  Although the veteran's nonservice-connected 
disabilities clearly have a significant impact on his ability 
to work, this opinion explains that, regardless of these 
nonservice-connected disabilities, the veteran is unable to 
work due solely to his service-connected disabilities.  
Accordingly, a TDIU is granted. 




IV.  CUE

The Board notes that an August 2001 rating decision denied 
the veteran's claim of entitlement to a TDIU.  The veteran 
was notified of that decision and of his appellate rights in 
a letter dated in August 2001; however, he did not seek 
appellate review within one year of notification.  Therefore, 
that decision is final and not subject to revision upon the 
same factual basis.  See 38 U.S.C.A. § 7105(c); see also 38 
C.F.R. §§ 20.302, 20.1103.  However, the veteran now 
challenges that decision on the basis that it contains clear 
and unmistakable error. 

Pursuant to 38 C.F.R. § 3.104(a) (2006), "[a] decision of a 
duly constituted rating agency . . . shall be final and 
binding . . . based on evidence on file at the time and shall 
not be subject to revision on the same factual basis."  See 
also 38 U.S.C.A. § 5108 (West 2002).  An exception to this 
rule is when the VA has made a clear and unmistakable error 
in its decision pursuant to 38 C.F.R. § 3.105 (2004).  See 
also 38 U.S.C.A. § 210(c), 7103 (West Supp. 2005). 

Under 38 C.F.R. § 3.105(a), a prior decision must be reversed 
or amended "[w]here evidence establishes [CUE]."  The Court 
defines a determination of CUE in a prior adjudication to 
mean that:  (1) "[e]ither the correct facts, as they were 
known at the time, were not before the adjudicator or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied," (2) the error must be "undebatable" 
and of the sort "which, had it not been made, would have 
manifestly changed the outcome at the time it was made," and 
(3) a determination that there was [CUE] must be based on the 
record and the law that existed at the time of the prior ... 
decision."  Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992) (emphasis added).  

The assignment of a disability evaluation can be grounds for 
CUE if it is later shown that the undisputed, contemporaneous 
medical evidence warranted assignment of a higher disability 
evaluation.  Myler v. Derwinski, 1 Vet. App. 571, 574 (1991).  
"In order for there to be a valid claim of [CUE], . . . [t]he 
claimant, in short, must assert more than a disagreement as 
to how the facts were weighed or evaluated."  Id.; see also 
Eddy v. Brown, 9 Vet. App. 52, 54 (1996).  An asserted 
failure to evaluate and interpret correctly the evidence is 
not clear and unmistakable error.  See Id.; Damrel v. Brown, 
6 Vet. App. 242, 245-246 (1994).  "[I]t is a very specific 
and rare kind of 'error.'  It is the kind of error, of fact 
or of law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  

Thus, even where the premise of error is accepted, if it is 
not absolutely clear that a different result would have 
ensued, the error complained of cannot be, ipso facto, 
[CUE]."  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993) 
(emphasis in the original).  The failure to fulfill the duty 
to assist cannot constitute CUE.  See Crippen v. Brown, 9 
Vet. App. 412, 424 (1996); Caffrey v. Brown, 6 Vet. App. 377 
(1994).  

The record to be reviewed for CUE must be based on the record 
and the law that existed at the time of the August 2001 
rating decision.  38 C.F.R. § 3.105.  At that time, the 
criteria to establish a TDIU were the same the those 
currently in effect, which are set forth in the above 
discussion.  See 38 U.S.C.A. § 1155 (West 2001); 38 C.F.R. §§ 
3.340, 3.341, 4.16, 4.19 (2001).  

At the time of the August 2001 rating decision, the veteran's 
combined disability rating was also 90 percent.  See 38 
C.F.R. § 4.25.  The evidence at that time included the 
veteran's claim, several private treatment records, and a VA 
examination report.  Unfortunately, none of these records 
compels the conclusion, to which reasonable minds could not 
differ, that the veteran was unable to secure or maintain 
gainful employment because of his service-connected 
disabilities.  

The veteran's VA Form 21-8940, Veteran's Application for 
Increased Compensation Based on Unemployability, dated in 
June 2001, noted that he had and eighth grade education, that 
he had worked as a port captain, and that he became too 
disabled to work in December 1984.  

In a June 2001 letter, the veteran also admitted that he had 
stopped working in December 1984 after injuring his back at 
work.  The veteran's work-related back injury was also 
mentioned in two reports dated in 1986 from Drs. C.C. and 
W.M., neither of which mentioned the veteran's service-
connected gunshot wound injury or PTSD with major depressive 
disorder.   

The record also contained an August 2001 VA examination 
report, which included the following medical opinion: "The 
veteran is totally unemployable due to his service connected 
Dupuytren's contraction (approximately 30%) and is also 
unemployable due to several non-service connected conditions: 
Congestive Heart Failure with diastolic dysfunction; 
Hypertension; Atrial Fibrillation; Benign Prostrative 
Hypertrophy and hyperlipidemia." 

Based on the foregoing, the RO in August 2001 determined that 
"the veteran's service connected disabilities do not cause 
unemployability without regard to his nonservice-connected 
conditions.  Therefore, since the veteran's unemployability 
is not due solely to his service connected disabilities, 
entitlement to individual unemployability is denied."  In 
other words, the RO interpreted the evidence as indicating 
that the veteran's unemployability was partially due to his 
numerous nonservice-connected disabilities, thereby 
precluding the grant of a TDIU.

After reviewing the evidence, the Board finds that the August 
2001 rating decision denying a TDIU was based on the correct 
facts as they were known at that time.  The Board emphasizes 
that there was no undebatable medical evidence that the 
veteran was unable to secure or maintain gainful employment 
due to his service-connected disabilities involving his 
gunshot wound injury and PTSD with major depressive disorder.  
Although the August 2001 VA medical opinion states that the 
veteran was totally unemployable due to his service-connected 
Dupuytren's contracture of the right hand, the examiner also 
attributed the veteran's unemployability to his numerous 
nonservice-connected conditions, including congestive heart 
failure with diastolic dysfunction; hypertension; atrial 
fibrillation; benign prostrative hypertrophy and 
hyperlipidemia.  In addition, the record also showed that the 
veteran had stopped working in December 1984 after sustaining 
a work-related back injury, which could understandably lead 
one to believe that this nonservice-connected injury was 
largely responsible for the veteran's inability to secure or 
maintain gainful employment.

The Board thus finds that reasonable minds could clearly 
disagree as to whether the veteran was unable to secure or 
maintain gainful employment due solely to his service-
connected disabilities.  In other words, it appears that the 
veteran is merely disagreeing with the way the evidence was 
evaluated by the RO in August 2001.  At previously discussed, 
however, the mere disagreement with the way the evidence was 
evaluated can never constitute CUE.  See generally, Eddy v. 
Brown, 9 Vet. App. 52 (1996).  Thus, the Board does not find 
that the regulatory provisions extant at that time were 
incorrectly applied.  Russell, supra.  

In addition, CUE is not shown by the fact that a TDIU has 
been granted by virtue of this decision, as a determination 
concerning CUE must be based on the record and the law that 
existed at the time of the prior decision and it is certainly 
within the purview of later adjudicators to evaluate the 
evidence and reach a different judgment.  See Russell and 
Porter, both supra.  Accordingly, the Board must find that 
the August 2001 rating decision was in accordance with 
acceptable rating judgment.  

V.  The Duty to Notify and the Duty to Assist

The Court has held that the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), involving the duty to notify 
an duty to assist provisions, do not apply to a claim based 
on a previous decision having been the result of CUE.  See 
Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc).  The 
Court found that an attempt to obtain benefits based on an 
allegation of CUE "is fundamentally different from any other 
kind of action in the VA adjudicative process."  Livesay, 15 
Vet. App. at 178.  As such, an allegation of CUE does not 
represent a "claim" but rather is a collateral attack on a 
final decision.  The provisions of the VCAA, therefore, are 
not applicable to the adjudication of the issue of CUE in a 
prior final decision.

With respect to the remaining issues, the Board finds that VA 
has fully complied with the duty to notify provisions of the 
VCAA.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 197 (2002).  In 
particular, the RO properly (1) informed the veteran about 
the information and evidence not of record that is necessary 
to substantiate his claims; (2) informed him about the 
information and evidence that VA will seek to provide; (3) 
informed him about the information and evidence he is 
expected to provide; and (4) requested that he provide any 
evidence in his possession that pertains to the claims, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim."  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that VA has complied, to the extent 
necessary, with the Court's holding in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which states that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim, including: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  

The Federal Circuit recently held that a statement of the 
case or supplemental statement of the case can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield  
v. Nicholson, No. 02-1077 (U.S. Vet. App. December 21, 2006) 
[hereinafter Mayfield III].  As a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34). 

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.) 
 

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issues on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The RO obtained all relevant medical 
records identified by the veteran and his representative.  In 
addition, the veteran was afforded an appropriate VA 
examination to determine the nature and severity of his 
residuals of a gunshot wound to the right forearm, involving 
Muscle Group VII, with Dupuytren's contracture of the right 
hand.  In any event, the veteran is receiving the maximum 
schedular rating available for this disability.

As previously discussed, the veteran offered no explanation 
why he failed to appear to a scheduled VA examination in 
August 2006 to evaluate his PTSD with major depressive 
disorder.  In Wood v. Derwinski, 1 Vet. App. 190, 193 (1991), 
the Court held that the duty to assist is not a one-way 
street, and that if a claimant wishes help in developing his 
claim, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining putative evidence.  In addition, VA regulation 
provides that when a veteran, without good cause, fails to 
report to a VA examination in conjunction with a claim for 
increased compensation benefits, the claim shall be denied.  
38 C.F.R. § 3.655.  Accordingly, the Board finds that no 
further action is necessary to meet the requirements of the 
VCAA or the Court.

ORDER

Entitlement to a disability rating in excess of 60 percent 
for residuals of a gunshot wound to the right forearm, 
involving Muscle Group VII, with Dupuytren's contracture of 
the right hand, is denied. 

A disability rating in excess of 70 percent for post-
traumatic stress disorder with major depressive disorder is 
denied. 

A total disability evaluation based on individual 
unemployability due to service-connected disabilities is 
granted, subject to the law and regulations governing the 
payment of monetary benefits. 

The August 2001 rating decision which denied a total 
disability evaluation based on individual unemployability 
does not contain clear and unmistakable error.




____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


